FILED
                                   2016 IL App (4th) 160189                 December 8, 2016
                                                                               Carla Bender
                                        NO. 4-16-0189                       th
                                                                           4 District Appellate
                                                                                Court, IL
                                IN THE APPELLATE COURT

                                         OF ILLINOIS

                                     FOURTH DISTRICT


JULIE A. SCHMIDT,                                        ) Appeal from
               Plaintiff-Appellant,                      ) Circuit Court of
               v.                                        ) Sangamon County
THE ILLINOIS STATE BOARD OF ELECTIONS;                   ) No. 16MR22
STATE OFFICERS ELECTORAL BOARD; CHARLES )
W. SCHOLZ, ERNEST L. GOWEN, WILLIAM J.                   )
CADIGAN, ANDREW K. CARRUTHERS, BETTY J. )
COFFRIN, JOHN R. KEITH, WILLIAM M.                       )
McGUFFAGE, and CASANDRA B. WATSON, All in )
Their Official Capacities as Members of the Duly Consti- )
tuted State Officers Electoral Board; JOHN A.            )
CUNNINGHAM, Not Individually but in His Capacity as )
Kane County Clerk; DAVID ORR, Not Individually but )
in His Capacity as Cook County Clerk; and ANNA           ) Honorable
MOELLER,                                                 ) John P. Schmidt,
               Defendants-Appellees.                     ) Judge Presiding.
______________________________________________________________________________

              JUSTICE HARRIS delivered the judgment of the court, with opinion.
              Justices Turner and Holder White concurred in the judgment and opinion.

                                           OPINION

¶1            In December 2015, plaintiff, Julie A. Schmidt, filed a petition with the Illinois

State Board of Elections, sitting as the State Officers Electoral Board (Board), objecting to the

nominating papers of defendant, Anna Moeller, a Democratic candidate for the office of Repre-

sentative in the Illinois General Assembly for the 43rd Representative District. In response,

Moeller filed a motion for summary judgment, which the Board granted. On judicial review, the

circuit court affirmed the Board’s decision. Schmidt appeals, arguing Moeller’s nominating pa-
pers were invalid because, during the same election cycle, she signed both her own statement of

candidacy as a Democratic Party candidate and the nominating petition of a Republican Party

candidate in violation of section 8-8 of the Election Code (10 ILCS 5/8-8 (West 2014)). We af-

firm.

¶2                                   I. BACKGROUND

¶3             The undisputed facts demonstrate that, on September 5, 2015, Moeller signed pe-

tition sheets in support of her nomination as the Democratic Party candidate for the office of

Representative for the 43rd District. On September 26, 2015, she signed a petition sheet for

Sandy Wegman, a Republican Party candidate who sought nomination for the office of Kane

County Recorder. On November 23, 2015, Moeller filed her own nomination papers with the

Board to place her name on the March 15, 2016, primary election ballot as a candidate for the

office of Representative for the 43rd District. Her papers included a signed statement of candida-

cy, notarized on November 19, 2015, in which she asserted that she was “a qualified primary

voter of the Democratic Party.”

¶4             On December 7, 2015, Schmidt filed a verified objector’s petition with the Board,

objecting to Moeller’s nomination papers. She cited section 8-8 of the Election Code (10 ILCS

5/8-8 (West 2014)), which provides that “[a] ‘qualified primary elector’ of a party may not sign

petitions for or be a candidate in the primary of more than one party.” Schmidt argued Moeller

violated that section by signing the nominating petition of a Republican Party candidate and run-

ning for office as a Democratic Party candidate. She asked that the Board declare Moeller’s nom-

inating papers and petition defective or invalid and bar Moeller’s name from being printed on the

March 15, 2016, primary election ballot.


                                              -2-
¶5             On December 16, 2015, Moeller filed a motion for summary judgment. She

agreed with Schmidt’s assertion that “a person may not sign the petitions of more than one polit-

ical party in any particular primary election.” However, Moeller cited the First District’s decision

in Watkins v. Burke, 122 Ill. App. 3d 499, 461 N.E.2d 625 (1984), for the proposition that “when

a person signs for more than one political party at the same election, the first signature in time is

valid and all subsequent signatures for a different political party are invalid.” Moeller alleged she

signed her own nominating petition and those of other Democratic Party candidates prior to sign-

ing a petition for Wegman, a Republican Party candidate. Thus, she maintained she affiliated

herself with the Democratic Party prior to signing Wegman’s petition and, as a result, her own

nominating papers were valid.

¶6             On December 23, 2015, a hearing was conducted before the Board’s hearing of-

ficer. On January 5, 2016, the hearing officer recommended that the Board grant Moeller’s mo-

tion for summary judgment and overrule Schmidt’s petition in its entirety. On January 7, 2016,

the Board conducted a hearing in the matter. It granted Moeller’s motion for summary judgment

and overruled Schmidt’s objection. The Board found as follows:

               “[Moeller’s] Statement of Candidacy does not violate Section 8-8

               of the Election Code because [Moeller] has not impermissibly

               signed a nominating petition for a candidate of one established po-

               litical party and subsequently run as a candidate for another estab-

               lished political party in the same election cycle; rather, [Moeller’s]

               first act of political affiliation was to align herself with the Demo-

               cratic Party by signing her own petition. The act of signing a Re-


                                                -3-
               publican candidate’s petition after signing her own Democratic pe-

               tition and before seeking nomination as a Democratic Party candi-

               date rendered [Moeller’s] signature on the Republican petition in-

               valid but did not invalidate her petition.”

¶7              On January 12, 2016, Schmidt filed a petition for judicial review of the Board’s

decision pursuant to section 10-10.1 of the Election Code (10 ILCS 5/10-10.1 (West 2014)). On

February 10, 2016, the circuit court affirmed the Board’s decision.

¶8             This appeal followed.

¶9                                     II. ANALYSIS

¶ 10           On appeal, Schmidt argues the Board erred in overruling her objection to

Moeller’s nomination papers and granting summary judgment in Moeller’s favor. “Where *** an

electoral board’s decision is challenged in court pursuant to section 10-10.1 of the Election Code

[citation] the proceeding is in the nature of administrative review.” Jackson-Hicks v. East St.

Louis Board of Election Commissioners, 2015 IL 118929, ¶ 19, 28 N.E.3d 170. On appeal, we

review the electoral board’s decision rather than that of the circuit court. Id. Additionally, where

the “facts are admitted or established and the only dispute concerns whether the governing legal

provisions were interpreted correctly,” we apply a de novo standard of review. Id. ¶ 20.

¶ 11                                   A. Mootness

¶ 12           Initially, we note Moeller argues Schmidt’s appeal is moot. “A case on appeal is

moot where the issues raised below no longer exist because events subsequent to the filing of the

appeal make it impossible for the reviewing court to grant the complaining party effectual re-

lief.” Hossfeld v. Illinois State Board of Elections, 238 Ill. 2d 418, 423-24, 939 N.E.2d 368, 371


                                                -4-
(2010). We find the public interest exception to the mootness doctrine applies under the circum-

stances presented. That exception “permits a court to reach the merits of a case which would oth-

erwise be moot if the question presented is of a public nature, an authoritative resolution of the

question is desirable for the purpose of guiding public officers, and the question is likely to re-

cur.” Goodman v. Ward, 241 Ill. 2d 398, 404, 948 N.E.2d 580, 584 (2011). A question of elec-

tion law is, inherently, a matter of public concern. Id. at 404, 948 N.E.2d at 585. Further, we find

no case addressing the precise factual question presented here. Therefore, an authoritative resolu-

tion is desirable for guiding public officers. Finally, contrary to Moeller’s assertion, we find the

issue presented by this case is likely to recur. Therefore, we will address the merits of Schmidt’s

appeal.

¶ 13                   B. Validity of Moeller’s Nomination Papers

¶ 14           On appeal, Schmidt asserts Moeller’s nomination papers should be held invalid.

She argues the plain language of section 8-8 of the Election Code prohibited Moeller from sign-

ing petitions or being a candidate for more than one party in a single election cycle and Moeller

violated that provision by being a candidate for the Democratic Party and signing the nominating

petition of a Republican Party candidate.

¶ 15           The issue presented on appeal concerns the Board’s interpretation of a provision

of the Election Code. “When determining how the Election Code should be construed, we em-

ploy the same basic principles of statutory construction applicable to statutes generally.” Jack-

son-Hicks, 2015 IL 118929, ¶ 21, 28 N.E.3d 170. “Our primary objective is to ascertain and give

effect to the intent of the legislature.” Id. “When statutory language is plain and unambiguous,

the statute must be applied as written without resort to aids of statutory construction [citation],


                                               -5-
and the court will not read into it exceptions, conditions, or limitations that the legislature did not

express [citation].” Id. “Where the meaning of a statute is ambiguous, courts may look beyond

the statutory language and consider the purpose of the law, the evils it was intended to remedy,

and the legislative history of the statute.” Cinkus v. Village of Stickney Municipal Officers Elec-

toral Board, 228 Ill. 2d 200, 217, 886 N.E.2d 1011, 1022 (2008).

¶ 16           Section 8-8 of the Election Code concerns the form of nomination petitions for

members of the General Assembly. 10 ILCS 5/8-8 (West 2014). It provides that each petition

must include “a statement of candidacy,” stating “that the candidate is a qualified primary voter

of the party to which the petition relates.” Id. Relevant to this appeal, section 8-8 also provides

that “[a] ‘qualified primary elector’ of a party may not sign petitions for or be a candidate in the

primary of more than one party.” Id.

¶ 17           Here, Moeller signed nominating petitions of Democratic candidates and a Re-

publican candidate. She also submitted nomination papers to run as a Democratic candidate in

the primary election. Moeller’s conduct clearly violated the restriction set forth in section 8-8

against signing petitions or being a candidate in the primary of more than one party. However,

the Election Code is silent as to the consequences for such a violation. Schmidt asserts that, be-

cause Moeller signed a petition for a Republican Party candidate, she was prohibited from run-

ning for office as a Democratic Party candidate and her nomination papers must be held invalid.

Conversely, Moeller argues that since she first affiliated herself with the Democratic Party by

signing her own nominating petition, her nomination papers were valid and she was entitled to

run for office as a Democratic Party candidate. For the reasons that follow, we agree with

Moeller.


                                                 -6-
¶ 18           Both Moeller and the Board relied on the First District’s decision in Watkins, 122

Ill. App. 3d 499, 461 N.E.2d 625, to support the validity of Moeller’s nomination papers. There,

the court held “that where an otherwise qualified voter has signed the nominating petitions of

more than one party, the signature appearing on the petition first signed is valid and all subse-

quent signatures appearing on the nominating petitions of other parties are invalid.” Id. at 502,

461 N.E.2d at 627. The underlying facts in that case showed the plaintiff filed objections to the

nominating petitions of the defendant, a candidate for Democratic ward committeeman. Id. at

500, 461 N.E.2d at 626. He asserted the petitions violated a provision of the Election Code simi-

lar to the one at issue in the case at bar, which prohibited any person from signing petitions or

being a candidate in the primary of more than one party. Id. Specifically, in that case, the plain-

tiff alleged that 382 voter names that appeared on the defendant’s petitions also appeared on the

nominating petitions of a Republican Party candidate. Id. The Board rejected the plaintiff’s ob-

jections, concluding “that if the voters in question had signed [the defendant’s] nominating peti-

tions for Democratic ward committeeman before signing the Republican nominating petitions,

then the signatures on [the defendant’s] petitions were valid.” Id. at 501, 461 N.E.2d at 626. The

plaintiff appealed, arguing, in part, that “voters who sign[ed] the nominating petitions of more

than one party should have their names stricken from a nominating petition irrespective of the

order of signing.” Id.

¶ 19           On review, the First District agreed with the Board and stated as follows:

               “The construction urged by [the] plaintiff would automatically cur-

               tail the right of an otherwise qualified voter to participate in the

               primary electoral process by signing a nominating petition if the


                                               -7-
                 voter even inadvertently signed the nominating petitions of more

                 than one party. [The] [p]laintiff argues that under these circum-

                 stances a voter’s signature would be per se invalid and that the

                 name should be stricken from the nominating petitions of both po-

                 litical parties. We do not believe that this draconian sanction repre-

                 sents the reasoned intent of our legislature, nor does the language

                 of the above cited statute mandate such a drastic result.” Id. at 501-

                 02, 461 N.E.2d at 627.

The court went on to find its resolution to be “less restrictive” and “consistent with the legislative

intent evinced in *** the Election Code that a person signing a nominating petition be qualified

at the time of signing as well as with the laudable public policy of protecting the right of the elec-

torate to participate in the primary electoral process.” (Emphasis in original.) Id. at 502, 461

N.E.2d at 627.

¶ 20             Here, the undisputed facts demonstrate Moeller first signed her own nominating

petition as a Democratic candidate for Representative and thereafter signed the nominating peti-

tion of a Republican candidate for a different office. Under Watkins, Moeller’s signature on her

own petition was valid and her signature on the petition of the Republican candidate was invalid.

After signing the nominating petitions at issue, Moeller filed her nomination papers, which in-

cluded a signed statement of candidacy, asserting she was a qualified primary voter of the Dem-

ocratic Party. Given the rule set forth in Watkins, Moeller’s statement of candidacy was accurate

and her nomination papers were valid.

¶ 21             Schmidt asserts Watkins is factually distinguishable from the present case because


                                                 -8-
it involved only the validity of voter signatures and not, like the present case, a candidate for of-

fice. Alternatively, she challenges that decision on the basis that it “craft[s] an exception to the

prohibition in [s]ection 8-8 that does not exist in the statute,” i.e., a “sequence of signing excep-

tion.”

¶ 22           To support her arguments, Schmidt has relied on the First District’s more recent

decision in Rosenzweig v. Illinois State Board of Elections, 409 Ill. App. 3d 176, 946 N.E.2d

1113 (2011). There, the respondent, Hebda, signed a nominating petition for a Democratic Party

candidate for the office of Representative for the 59th Representative District. Id. at 177, 946

N.E.2d at 1114. The following month, she decided to run for the same office as a Republican

Party candidate and signed her own nominating petition and statement of candidacy. Id. at 177,

946 N.E.2d at 1114-15.

¶ 23           On review, the First District initially noted Hebda violated section 8-8 because

she signed a nominating petition for a Democratic candidate and subsequently signed her own

nominating petition to run as a Republican candidate. Id. at 180, 946 N.E.2d at 1117. It cited

Watkins for the proposition that “[w]here a person signs nominating petitions for more than one

party, the first signature is valid and all subsequent signatures are invalid.” Id. However, the

court concluded its analysis did not end there because, “[w]hile Hebda violated the restriction by

signing nominating petitions for more than one party, [the court] must also determine whether

her candidacy itself was a violation of the remaining restriction in section 8-8.” Id. It addressed

the rationale behind the restrictions, stating as follows:

                       “The Seventh Circuit explained the reasoning behind a par-

               allel provision in the Election Code that prohibits circulators from


                                                 -9-
               soliciting signatures for nominating petitions on behalf of more

               than one political party in a single election cycle. [Citation.] The

               court explained that such restrictions prevent political maneuvers

               that could affect the quality of the candidates who will be on the

               ballot. [Citation.] If one party determines that a certain opponent

               will be a weaker candidate in the general election, that party could

               circulate petitions on behalf of the weaker candidate for the prima-

               ry election in the hope that votes will be drawn away from an op-

               position candidate the party deems to propose a greater threat to its

               chances of prevailing in the general election.” Id. at 181, 946

               N.E.2d at 1117 (citing Citizens for John W. Moore Party v. Board

               of Election Commissioners, 794 F.2d 1254, 1261 (7th Cir. 1986)).

The court found that what Hebda did was “an even more egregious example of the type of politi-

cal maneuvering that the restriction intend[ed] to prevent because she signed the nominating pe-

tition of a candidate for the very office for which she intended to run, in effect, supporting the

nomination of her own opponent.” Id. The court then held “section 8-8 of the Election Code pro-

hibit[ed] signing a nominating petition for a candidate from one political party and then running

as a candidate for another political party in the same election cycle.” Id. at 181, 946 N.E.2d at

1117-18.

¶ 24           Schmidt argues Rosenzweig did not depend on the sequencing of signatures and

supports her position that Moeller could not run as a candidate for the Democratic Party when

she also signed the petition of a Republican Party candidate. First, to the extent Schmidt asserts


                                              - 10 -
Rosenzweig stands for the proposition that the sequencing of signatures is irrelevant, we disa-

gree. We note that given the factual circumstances in Rosenzweig, it is wholly consistent with

Watkins. Specifically, because the respondent in Rosenzweig first signed the petition of a Demo-

cratic candidate, she could not later run as a Republican candidate. Second, in Rosenzweig, the

First District relied heavily on its finding that the respondent engaged in an “egregious” from of

political maneuvering, noting she signed the petition of a Democratic candidate and then ran for

the same office as a Republican. The present case is factually distinguishable, in that Moeller did

not sign the nominating petition of her opponent but of a Republican candidate running for a

completely separate office. Additionally, the record fails to suggest that she was engaging in any

type of political maneuvering or that she did anything more than inadvertently sign petitions for

more than one party.

¶ 25           Next, to the extent Schmidt challenges Watkins as wrongly decided, we disagree.

Contrary to Schmidt’s assertions, Watkins did not craft a “sequence of signing exception” into

the Election Code. Rather, it determined the consequences for a violation of a restriction in the

Election Code where the statute was otherwise silent and ambiguous. Additionally, we note that

“[w]here *** the legislature chooses not to amend a statute after a judicial construction, it will be

presumed that the legislature acquiesced in the court’s statement of legislative intent.” Nelson v.

Artley, 2015 IL 118058, ¶ 23, 40 N.E.3d 27. In this instance, Watkins was decided in 1984. Giv-

en the legislature’s failure to amend the relevant statutory language, we find the First District’s

interpretation of that language in Watkins is consistent with legislative intent. Further, although

Watkins involved the validity of only voter signatures, we find no reason to hold it inapplicable

to the signatures of a candidate for office.


                                               - 11 -
¶ 26                              III. CONCLUSION

¶ 27          For the reasons stated, we affirm the circuit court’s judgment affirming the

Board’s decision.

¶ 28          Affirmed.




                                          - 12 -